Citation Nr: 9924017	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to secondary service connection for a 
disability involving the right hip and low back.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right third metatarsal, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision in 
which the RO denied service connection for right hip and low 
back disability as secondary to the veteran's service-
connected right foot disorder and denied an increased rating 
for the right foot disorder, characterized as residuals of a 
fracture of the right third metatarsal.

In his February 1998 Notice of Disagreement (NOD), the 
veteran raised the issues of entitlement to service 
connection for hearing loss and post-traumatic stress 
disorder (PTSD).  By rating decision of June 1998, the RO 
denied service connection for hearing loss and PTSD.  The 
veteran did not file a timely NOD and those issues are not 
before the Board for appellate consideration.  In an August 
1998 rating decision, the RO granted non-service-connected 
pension benefits.

The issue of entitlement to an increased rating for residuals 
of a fracture of the right third metatarsal will be addressed 
in the REMAND following the decision below.


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim of 
secondary service connection for a disability involving the 
right hip and low back is plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
secondary service connection for a disability involving the 
right hip and low back.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
caused by or aggravated by a service connected disability.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.310 (a) (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, we find the veteran's claims of secondary 
service connection for a disability involving the right hip 
and low back are not well-grounded.  The veteran contends 
that service connection should be granted for a disability 
involving the right hip and low back because his service-
connected right foot disorder caused symptoms of pain and 
limitation of motion in those anatomical areas.  Here, there 
is absolutely no medical evidence of a disorder of the right 
hip or low back.  In the absence of current disability, the 
veteran has not presented a well-grounded claim of secondary 
service connection.  38 U.S.C.A. § 5107.


ORDER

Secondary service connection for a disability involving the 
right hip and low back is denied.


REMAND

The Board notes that the veteran's disability, characterized 
as residuals of a fracture of the right third metatarsal, has 
been rated by the RO under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (1998).  Moderate foot injury 
is rated 10 percent disabling.  When foot injury is 
moderately severe, a 20 percent rating is assigned.  Severe 
foot injury is rated 30 percent disabling.  Diagnostic Code 
5284.

Following a complete review of the claims folder, the Board 
finds that further development is required.  The service 
medical records show that the veteran was treated for an 
injury to his right foot in 1968 after a 50 pound weight was 
dropped on his right instep.  X-rays revealed a fracture of 
the neck of the third metatarsal with minimal displacement.  
The veteran's right foot was casted.

At a VA orthopedic examination in October 1997, the veteran 
reported a history of injury to his right foot in service.  
He indicated that he had experienced a recurrence of right 
foot pain in 1987 that was worse with prolonged walking.  He 
said that he was able to walk for approximately one block 
before stopping to rest due to foot pain.  He reportedly wore 
soft soled shoes and took Tylenol for pain relief.  He denied 
seeking any medical treatment.  The veteran was observed to 
ambulate with a reciprocating heel-toe gait with no antalgic 
component present.  There was no deformity or swelling in the 
right foot.  There was diffuse tenderness over the tibiotalar 
joint as well as the subtalar and mid tarsal joints.  The 
veteran was minimally tender over the metatarsals.  He was 
able to toe raise and heel walk without difficulty.  There 
was discomfort evident on resisted motion of his subtalar 
joint.  Range of motion of the right foot showed dorsiflexion 
to 10 degrees and plantar flexion of the right ankle to 25 
degrees.  X-rays of the right foot and ankle showed no acute 
fracture or dislocation with minimal degenerative changes.  
The diagnostic impression was persistent right foot pain 
following right metatarsal fracture and degenerative joint 
disease of the right ankle.  The Board notes, however, that 
there was no consideration or report of findings by the VA 
examiner with respect to weakened movement, excess 
fatigability or incoordination in either the right foot or 
right ankle, and no consideration of whether there is greater 
limitation of motion in the right foot or right ankle due to 
pain on use, including during flare-ups, pursuant to the 
provisions of 38 C.F.R. §§ 4.40, and 4.45, and the guidelines 
set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, additional x-rays (including a true lateral 
projection) of the right foot and ankle were suggested.  
These were never completed.  Another examination is required 
to comply with the holding of DeLuca.

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for the residuals of a fracture 
of the right third metatarsal since 
October 1997, the date of the last VA 
examination.  Based on his response, the 
RO should obtain a complete copy of all 
treatment records referable to the 
veteran's right foot, and associate them 
with the claims folder.

2.  Following receipt of the 
aforementioned evidence, if any, the RO 
should schedule the veteran for a VA 
orthopedic examination.  The examiner 
MUST review the entire claims folder, 
including a copy of this REMAND, prior to 
the examination and he/she should 
indicate in the report of examination 
that a review of the claims folder was 
accomplished.  Prior to conducting the 
current examination, it is requested that 
further x-rays of the right foot and 
ankle be taken, to include a true lateral 
projection, as recommended at the October 
1997 VA examination.  The purpose of the 
examination is to assess the current 
severity of the veteran's residuals of a 
fracture of the right third metatarsal.  
All findings should be reported in 
detail.  In particular, the examiner 
should (a) conduct range of motion 
studies of the right foot and ankle and 
specify the range in degrees and in all 
planes; (b) comment as to whether there 
is moderate, moderately severe, or severe 
disability of the right foot; (c) review 
pertinent aspects of the veteran's 
medical and employment history; and (d) 
comment on the effects of the 
demonstrated disability in the right foot 
upon the veteran's ordinary activity and 
on how it impairs him functionally, 
particularly in the work place.  The 
examiner should also specifically comment 
on the degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45 (1998).  If such 
analysis is not possible, the reasons for 
this impossibility should be set forth.  
If the veteran is examined at a time of 
maximum disability, this should be noted.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  38 C.F.R. § 4.2 (1998). 

4.  After undertaking any additional 
development deemed warranted, the RO 
should review the issue on appeal.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Member, Board of Veterans' Appeals







